Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2022 has been entered.

Status of Claims
3.	Claims 1-10 and 12-20 are pending in this application.  
	Claims 1, 2, 3, 12 and 13 are currently amended.

	Claim 11 is cancelled.


Response to Arguments

Applicant’s arguments, see Remarks, filed 11/29/2022, with respect to the rejection(s) of claim(s) 1-10 and 12-20 under Rice III (US PG. Pub. 2002/0174010 A1) (Embodiment 1) in view of Khatri (US PAT. No. 11,410,753 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lorsch (US PAT. No. 8,321,240 B2).

Applicant specifically argues on pages 8-13 of the Remarks that Rice III (US PG. Pub. 2002/0174010 A1) (Embodiment 1) in view of Khatri (US PAT. No. 11,410,753 B2) fails to disclose, suggest, or render obvious of all the limitations of amended claims 1 and similar 12 and 13.  In particular

“acquiring an access authorization file in an application permission list of the imaging device; wherein the access authorization file records at least one medical imaging application authorized by the imaging device; and 
recording a medical imaging application corresponding to the access authorization file.

6.	Here, the Examiner respectfully agrees, however, the newly added prior art of Lorsch (US PAT. No. 8,321,240 B2) explicitly teaches a method and system for providing online medical records, See Fig. 1, Col. 6 lines 24-45, shows a method for providing a consumer with the ability to access and collect personal health records associated with the consumer is provided. The method includes assigning a phone number individually associated with the consumer for fax and voice communications from a healthcare provider and associating access information with the consumer for the consumer to use to access a secure web site. The consumer is provided with a document to provide to the healthcare provider exercising legal rights of the consumer for access to the health records, the document requesting the healthcare provider to send the health records to the phone number. The method further provides for receiving a private fax communication comprising a personal health record associated with the consumer for which the consumer has requested and given permission to the healthcare provider to send, converting the private fax communications into an image file format (such as a PDF), storing the health record encoded in the image file format, and providing the consumer with secure access to the web site using the access information and providing on the web site an interface to the health records of the consumer for the consumer to access the health record.

7.	Thus, as described above the newly added reference of Lorsch now reads on the amended limitations of claims 1, 2, 3, 12 and 13 as required. See updated Office Action below for further details.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice III (US PG. Pub. 2002/0174010 A1) (Embodiment 1) in view of Lorsch (US PAT. No. 8,321,240 B2).

	Referring to Claim 1, Rice III (Embodiment 1) teaches a information transmission method for medical imaging application (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), comprising:
determining an imaging device corresponding to an application authorization request according to the received application authorization request (See Rice III (Embodiment 1), Sect. [0197] lines 2-22, the use of an Application Window in a Web Site's Web Page, or "Embed-an-App" as used to implement a medical record confidentiality and control system. A patient's medical record may consist of several files in different locations. Some files would be viewed and manipulated by high-end, perhaps proprietary applications, such as an x-ray imaging and interpretation program. Documentation of a patient's laboratory work-up or clinician interview examination might be presented within a word processing program specialized for rapid medical dialog entry. The totality of the patient's files could be presented to a doctor with access to any Internet-connected computer within a single web page, with each file presented within a compatible server-based application. A central or unifying patient's medical record web page may be created that may contain a series of hyperlinks (AppLinks) that call up a file in an application, or windows that display the application and file. For example, when a clinician clicks on an AppLink icon for the patient's x-rays, the x-ray interpretation program would come up in it's own window). 

Rice III (Embodiment 1) fails to explicitly teach 
acquiring an access authorization file in an application permission list of the imaging device; wherein the access authorization file records at least one medical imaging application authorized by the imaging device; and 
recording a medical imaging application corresponding to the access authorization file, and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application.

However, Lorsch teaches 
acquiring an access authorization file in an application permission list of the imaging device; wherein the access authorization file records at least one medical imaging application authorized by the imaging device (See Lorsch, Col. 6 lines 24-45, a method for providing a consumer with the ability to access and collect personal health records associated with the consumer is provided. The method includes assigning a phone number individually associated with the consumer for fax and voice communications from a healthcare provider and associating access information with the consumer for the consumer to use to access a secure web site. The consumer is provided with a document to provide to the healthcare provider exercising legal rights of the consumer for access to the health records, the document requesting the healthcare provider to send the health records to the phone number. The method further provides for receiving a private fax communication comprising a personal health record associated with the consumer for which the consumer has requested and given permission to the healthcare provider to send, converting the private fax communications into an image file format (such as a PDF), storing the health record encoded in the image file format, and providing the consumer with secure access to the web site using the access information and providing on the web site an interface to the health records of the consumer for the consumer to access the health record.); and  
recording a medical imaging application corresponding to the access authorization file (See Lorsch, Col. 7 lines 6-13, providing a user with the ability to access and collect records associated with the user in a secure and private manner. The method includes assigning a phone number to the user for private fax and voice communications from service providers, associating access information with the user for the user to use to access a web site, receiving a private fax communication comprising a record associated with the user for which the user has requested), and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application (See Lorsch, Col. 7 lines 13-22, and given permission to the service provider to send to the phone number; converting the private fax communications into an image file format, storing the record encoded in the image file format, providing the user with access to the web site using the access information and providing on the web site an interface to the records of the user for the user to access the record, and wherein the web site interface further provides for organizing and annotating the records by the user into separate file folders with functionality for the user to name the file folders and add file folders.)

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate acquiring an access authorization file in an application permission list of the imaging device; wherein the access authorization file records at least one medical imaging application authorized by the imaging device; and recording a medical imaging application corresponding to the access authorization file, and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application. The motivation for doing so would have been to provide a means for consumers to request their medical records from healthcare providers, store their medical records, and provide for private communications between the consumers and their healthcare providers (See Lorsch, Col. 1 lines 19-22).  Therefore, it would have been obvious to combine Rice III (Embodiment 1) with Lorsch to obtain the invention as specified in claim 1.
	Referring to Claim 2, the combination of Rice III (Embodiment 1) in view of Lorsch teaches the method according to claim 1 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein the method further comprises:
acquiring installation environment information of the imaging device (See Rice III (Embodiment 1), Sect. [0231], an application window may be embedded into a web page ("Embed-an-App"), may be extended to provide for the insertion of such a window into an appropriately-formatted e-mail, e.g., an SMTP transmission utilizing HTML, RTF, or XML formats. If the viewer's computer did not have the requisite thin-client program installed, upon first opening the e-mail with an application window, the viewer would be asked if he/she wishes the required thin-client to be downloaded and installed.).

	Referring to Claim 3, the combination of Rice III (Embodiment 1) in view of Lorsch teaches the method according to claim 2 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method).

Rice III fails to explicitly teach wherein the method further comprises
recording a medical imaging application compatible to the installation environment information of the imaging device in the application permission list of the imaging device.

However, Lorsch teaches wherein the method further comprises
recording a medical imaging application compatible to the installation environment information of the imaging device in the application permission list of the imaging device (See Lorsch, Col. 14, lines 8-25, FIG. 8 illustrates another example of a screen display according to one embodiment of the present invention. In FIG. 8, the screen display 550 also includes a files section 552 wherein different folders are shown for storing and organizing information. This allows a user to store records in a manner appropriate for them. In one embodiment, the folders can include separate folders for lab reports, prescriptions, x-ray/images, dental records, lab reports, prescriptions, and all records. As shown in FIG. 8, there is a promotional space 554. The present invention allows for promotional material to be placed in the promotional space 554 that is of potential interest to the user. The promotional information can come from a third party source or advertiser. In additions, news information may be placed in a news information portion 556 of the web page. The news information can include breaking news regarding the medications that the patient is on, health and fitness news, or other news of potential interest or importance to the user.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate recording a medical imaging application compatible to the installation environment information of the imaging device in the application permission list of the imaging device. The motivation for doing so would have been to provide a means for consumers to request their medical records from healthcare providers, store their medical records, and provide for private communications between the consumers and their healthcare providers (See Lorsch, Col. 1 lines 19-22).  Therefore, it would have been obvious to combine Rice III (Embodiment 1) with Lorsch to obtain the invention as specified in claim 3.

	Referring to Claim 4, the combination of Rice III (Embodiment 1) in view of Lorsch teaches the method according to claim 1 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), further comprising:
receiving an upload request of a medical imaging application to be uploaded, and verifying an upload authorization file of the medical imaging application to be uploaded (See Rice III (Embodiment 1), Sect. [0157] lines 10-19, In the situation in which an AppLink incorporates a file not resident on the AppLink Server, e.g., the file is stored on a different Network-connected computer or data storage device than the AppLink Server, the AppLink Server preferably will record the location of the file at the time the AppLink is created, and will use a system to open it from that location, or it will upload a copy of the file to the AppLink Server. Preferably, an Application Server must be able to access the file being AppLinked in order to open and run it within an appropriate server-based application. If it is not stored on server-accessible data storage, the file must be capable of being opened from its current location, or uploaded onto the Application Server prior to the file being loaded into the AppLink application.);
in response to the upload authorization file of the medical imaging application to be uploaded passing the verification, uploading the medical imaging application to be uploaded (See Rice III (Embodiment 1), Sect. [0157] lines 19-23, If the file is not stored on server-accessible data storage, the file must be capable of being opened from its current location, or uploaded onto the Application Server prior to the file being loaded into the AppLink application.).

	Referring to Claim 5, the combination of Rice III (Embodiment 1) in view of Lorsch teaches the method according to claim 4 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein uploading the medical imaging application to be uploaded (See Rice III (Embodiment 1), Sect. [0017] lines 10-14, The file, residing on a central server or being uploadable to the server, will also preferably contain information regarding permissions granted to various remote users, including modification, saving, and viewing permissions, together with duration parameters.) comprises:
forming an access authorization file of the medical imaging application to be uploaded according to attribute information of the medical imaging application to be uploaded (See Rice III (Embodiment 1), Sect. [0157] lines 13-17, the AppLink Server preferably will record the location of the file at the time the AppLink is created, and will use a system to open it from that location, or it will upload a copy of the file to the AppLink Server.);
uploading the access authorization file of the medical imaging application to be uploaded (See Rice III (Embodiment 1), Sect. [0157] lines 17-23, an Application Server must be able to access the file being AppLinked in order to open and run it within an appropriate server-based application. If it is not stored on server-accessible data storage, the file must be capable of being opened from its current location, or uploaded onto the Application Server prior to the file being loaded into the AppLink application.).

	Referring to Claim 6, the combination of Rice III (Embodiment 1) in view of Lorsch teaches the method according to claim 1 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein after transmitting the medical imaging application information corresponding to the medical imaging application to the imaging device (See Rice III (Embodiment 1), Sect. [0016] lines 4-9, the server computer which executes the application program transmits presentation data to the client computer on an instantaneous or near instantaneous basis, so that the terminal emulation is transparent to the client user, i.e., so that the experience of the user is similar or identical to using a fat client executable application), the method further comprises:
receiving a medical imaging application download request of the imaging device, and transmitting an access authorization file of a medical imaging application corresponding to the medical imaging application download request to the imaging device to enable the imaging device to write the access authorization file into a permission file (See Rice III, (Embodiemtn 1), Sect. [0095] lines 18-40, activating a hyperlink by clicking on a document name in an HTML document within the WWW application over the http protocol would prompt the remote server to preferably download to the requesting user thin client software which, in combination with the information on the server pointed to by the AppLink about which file and application to open, allows the user to cause the server to start a file-compatible application, open the data file, and present the application to the remote user in thin-client mode according to the permissions granted to the user by, The permissions granted to a user may preferably be altered on a dynamic basis, for example, where several users view a document at one time. In this instance, one user preferably will be granted write permission to the data file while all other users are granted a lesser form of permission such as "read".).

	Referring to Claim 7, the combination of Rice III (Embodiment 1) in view of Lorsch teaches the method according to claim 6 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein the medical imaging application download request comprises a trial request, and transmitting the access authorization file of the medical imaging application corresponding to the medical imaging application download request to the imaging device to enable the imaging device to write the access authorization file into the permission file (See Rice III (Embodiment 1) Sect. [0095] lines 21-32, in an HTML document within the WWW application over the http protocol, a link would prompt the remote server to preferably download to the requesting user thin client software which, in combination with the information on the server pointed to by the AppLink about which file and application to open, allows the user to cause the server to start a file-compatible application, open the data file, and present the application to the remote user in thin-client mode according to the permissions granted to the user by, for example, the originator or other administrator of the document permissions information.) comprises:
checking the trial request, and in response to the trial request passing the check, transmitting the access authorization file and a trial period of the medical imaging application corresponding to the trial request to the imaging device to enable the imaging device to write the access authorization file and the trial period into the permission file (See Rice III (Embodiment 1) , Sect [0095] lines 32-45,The permissions granted to a user may preferably be altered on a dynamic basis, for example, where several users view a document at one time. In this instance, one user preferably will be granted write permission to the data file while all other users are granted a lesser form of permission such as "read". This provides version control to the data file and avoids problems with inconsistencies between what is ostensibly the same data file from the point of view of the users. In addition to limitations on user's rights to write, modify, or delete data files, the present invention preferably may be configured by a data file originator or administrator to allow other users to view a document, but withholding permission to the other user's to save the data file.).

	Referring to Claim 8, the combination of Rice III (Embodiment 1) in view of Lorsch teaches the method according to claim 6 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein the medical imaging application download request comprises a purchase request, and transmitting the access authorization file of the medical imaging application corresponding to the medical imaging application download request to the imaging device to enable the imaging device to write the access authorization file into the permission file (See Rice III (Embodiemtn 1), Fig. 28, lines 3-21, in FIG. 28, by Application Service Providers the key code is "purchased" from the software publisher, either through on-line communication with the software publisher, such as for downloadable applications, or printed on the software packaging for physical media software. According to the present invention however, such applications are made available on-line by an application service provider, through server-based application delivery. The service provider could collect a hosting fee from the user. This decouples the payment for the program, which is collected by the software vendor, and the payment for hosting the program, if any, which is collected by the application service provider. According to the present invention, the ASP does not have to license and manage the software rights. Those rights are purchased directly from the software vendor by the user. It allows users to license or purchase programs online) comprises:
in a case where a purchase operation of the purchase request is detected, updating the access authorization file in the permission file of the imaging device according to a state of the medical imaging application in the imaging device (See Rice III, (Embodiment 1), Sect. [0216] lines 34-48, a user may select programs already existing in the user's account, i.e., the user has already paid consideration for a license or for a purchased copy of the software being considered. The software may operate in one of several limited modes. The user may have a key code from a previous purchase or still-valid license for the software product, which they may enter. Alternatively, the user may "purchase" an appropriate key code from the vendor or pay a fee for a license to the software, for which the user is given an enabling key code. In either event, the user may enter the key code at a user interface. The user may also be prompted to enter a password in a textbox for authentication. While the software program had been operating in a limited mode, upon entry of the key code the program may commence to operate in unlimited mode.).

	Referring to Claim 9, the combination of Rice III (Embodiment 1) in view of Lorsch teaches the method according to claim 1 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), further comprising:
receiving a development request of a medical imaging application to be developed, and displaying the development request (See Rice III (Embodiment 1), Sect. [0197] lines 15-25, A central or unifying patient's medical record web page may be created that may contain a series of hyperlinks (AppLinks) that call up a file in an application, or windows that display the application and file. For example, when a clinician clicks on an AppLink icon for the patient's x-rays, the x-ray interpretation program would come up in it's own window within a GUI).
	
Referring to Claim 10, the combination of Rice III (Embodiment 1) in view of Lorsch teaches the method according to claim 4 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein the upload request comprises an upload authorization file (See Rice III (Embodiment 1), Sect. [0017] lines 10-14, The file, residing on a central server or being uploadable to the server, will also preferably contain information regarding permissions granted to various remote users, including modification, saving, and viewing permissions, together with duration parameters.);
wherein before receiving the upload request of the medical imaging application to be uploaded, the method further (See Rice III (Embodiment 1) Sect. [0197] lines 15-19, A central or unifying patient's medical record web page may be created that may contain a series of hyperlinks (AppLinks) that call up a file in an application, or windows that display the application and file) comprises:
receiving a check request of a medical imaging application to be checked, and determining a device manufacturer corresponding to the medical imaging application to be checked (See Rice III (Embodiment 1), Sect. [0185] lines 16-21, If the recipient does enter this information, it may be confirmed whether the recipient in fact has rights to use the optimal AppLink application, by, for example, cross-checking a software vendor's database of registered application owners. If this information is confirmed, the file may be opened in the optimal application.);
pushing the check request to the device manufacturer, and receiving an upload authorization file issued by the device manufacturer for the medical imaging application to be checked (See Rice III (Embodiment I) Sect. [0197] lines 19-25, when a clinician clicks on an AppLink icon for the patient's x-rays, the x-ray interpretation program would come up in it's own window. This solves the problem of files located in different places and accessed by different applications. In this specific embodiment relating to medical record control, an AppLink may be created to Multiple Files Within a GUI Desktop).

	Referring to Claim 12, Rice III (Embodiment 1) teaches an information transmission device for medical imaging application (See Rice III (Embodiment 1), Fig. 2, Network Transmission Device), comprising:
at least one processor (See Rice III, (Embodiment 1), Fig. 2, processor of Server Computer 142));
a storage device (See Rice III, (Embodiment 1), Fig. 2, Server Computer 140 or remote server 144)), which is configured to store at least one program (See Rice III (Embodiment 1), Sect. [0107] lines 3-5, an e-mail or a web page can have a hyperlink to a particular application file or document stored remotely on server 140 or remote machine 144.);
wherein the at least one program, when executed by the at least one processor, causes the at least one processor to implement an information transmission method for medical imaging application (See Rice III (Embodiment 1), Sect. [0107] lines 8-16, When the recipient or user using client computer 140 clicks on or executes the link, information embedded therein directs the client computer to a server computer 140 on which a data file and user application reside, a thin-client is automatically downloaded to the user, and the application or program associated with the file (typically the application that was used to create it, i.e., the data file's native application) is started on a remote application server computer 142.), 
wherein the method comprises:
determining an imaging device corresponding to an application authorization request according to the received application authorization request (See Rice III (Embodiment 1), Sect. [0197] lines 2-22, the use of an Application Window in a Web Site's Web Page, or "Embed-an-App" as used to implement a medical record confidentiality and control system. A patient's medical record may consist of several files in different locations. Some files would be viewed and manipulated by high-end, perhaps proprietary applications, such as an x-ray imaging and interpretation program. Documentation of a patient's laboratory work-up or clinician interview examination might be presented within a word processing program specialized for rapid medical dialog entry. The totality of the patient's files could be presented to a doctor with access to any Internet-connected computer within a single web page, with each file presented within a compatible server-based application. A central or unifying patient's medical record web page may be created that may contain a series of hyperlinks (AppLinks) that call up a file in an application, or windows that display the application and file. For example, when a clinician clicks on an AppLink icon for the patient's x-rays, the x-ray interpretation program would come up in it's own window), and acquiring an application permission profile of the imaging device (See Rice III (Embodiment 1), Sect. [0129] lines 2-8-[0130] lines 1-10, an application hyperlink may be used to implement an intellectual property and confidentiality protection program within an organization, providing an effective enterprise-level system for the control and management of Intellectual Property and other sensitive information, for example, employee records, medical records, or other information the access to which must be controlled or monitored. The authorized AppLink accesses may be monitored and logged, making it possible to determine at any later time whether any accesses were improper in themselves, or were indicative of prohibited behavior or misconduct as part of a pattern of access. This may be referred to as "prohibitive monitoring". In addition, "encouragement monitoring" may be effected, by which all accesses can be reviewed to ensure employees have read critical documents such as SOP manuals, policy manuals and procedures).

Rice III (Embodiment 1) fails to explicitly teach 
acquiring an access authorization file in an application permission list of the imaging device; wherein the access authorization file records at least one medical imaging application authorized by the imaging device; and 
recording a medical imaging application corresponding to the access authorization file, and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application.

However, Lorsch teaches 
acquiring an access authorization file in an application permission list of the imaging device; wherein the access authorization file records at least one medical imaging application authorized by the imaging device (See Lorsch, Col. 6 lines 24-45, a method for providing a consumer with the ability to access and collect personal health records associated with the consumer is provided. The method includes assigning a phone number individually associated with the consumer for fax and voice communications from a healthcare provider and associating access information with the consumer for the consumer to use to access a secure web site. The consumer is provided with a document to provide to the healthcare provider exercising legal rights of the consumer for access to the health records, the document requesting the healthcare provider to send the health records to the phone number. The method further provides for receiving a private fax communication comprising a personal health record associated with the consumer for which the consumer has requested and given permission to the healthcare provider to send, converting the private fax communications into an image file format (such as a PDF), storing the health record encoded in the image file format, and providing the consumer with secure access to the web site using the access information and providing on the web site an interface to the health records of the consumer for the consumer to access the health record.); and  
recording a medical imaging application corresponding to the access authorization file (See Lorsch, Col. 7 lines 6-13, providing a user with the ability to access and collect records associated with the user in a secure and private manner. The method includes assigning a phone number to the user for private fax and voice communications from service providers, associating access information with the user for the user to use to access a web site, receiving a private fax communication comprising a record associated with the user for which the user has requested), and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application (See Lorsch, Col. 7 lines 13-22, and given permission to the service provider to send to the phone number; converting the private fax communications into an image file format, storing the record encoded in the image file format, providing the user with access to the web site using the access information and providing on the web site an interface to the records of the user for the user to access the record, and wherein the web site interface further provides for organizing and annotating the records by the user into separate file folders with functionality for the user to name the file folders and add file folders.)

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate acquiring an access authorization file in an application permission list of the imaging device; wherein the access authorization file records at least one medical imaging application authorized by the imaging device; and recording a medical imaging application corresponding to the access authorization file, and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application. The motivation for doing so would have been to provide a means for consumers to request their medical records from healthcare providers, store their medical records, and provide for private communications between the consumers and their healthcare providers (See Lorsch, Col. 1 lines 19-22).  Therefore, it would have been obvious to combine Rice III (Embodiment 1) with Lorsch to obtain the invention as specified in claim 12.

	Referring to Claim 13, arguments analogous to claim 12 are applicable.  The computer readable storage medium is explicitly/inherently taught as evidenced by (See Rice III, Fig. 2, Server Computer 140, 142, 144, CPU’s, etc., Sect. [0084]) and various memories stored therein.

	Referring to Claim 14, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 14 is rejected for the same reasons discussed in the rejection of claim 4.

	Referring to Claim 15, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 15 is rejected for the same reasons discussed in the rejection of claim 4.

	Referring to Claim 16, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 16 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 17, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 17 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 18, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 18 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 19, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 19 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 20, arguments analogous to claim 10 are applicable herein.   Thus, the method of claim 20 is rejected for the same reasons discussed in the rejection of claim 10.


Cited Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verzun et al. (US PAT. No. 10, 491,575 B2) discloses a secure cloud method for transmitting packets of digital data, the packets may be repeatedly scrambled (i.e., their data segments reordered) and then unscrambled, split and then mixed, and/or encrypted and then decrypted as they pass through media nodes in the cloud. The methods used to scramble, split, mix and encrypt the packets may be varied in accordance with a state such as time, thereby making the task of a hacker virtually impossible inasmuch as he or she may be viewing only a fragment of a packet and the methods used to disguise the data are constantly changing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/Primary Examiner, 
Art Unit 2677


/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677